                       THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )      Case No. CR-15-18-R
                                                )            CIV-19-594-R
DAMIONION TYRONE TITTIES,                       )
                                                )
       Defendant.                               )

                                        ORDER

       This matter comes before the Court on Defendant’s Motion to Vacate or Modify

Sentence Under 28 U.S.C. § 2255. Defendant is incarcerated and appears pro se. The Court

previously entered an Order requiring Defendant to show cause why the case should not

be dismissed as untimely as it appeared from the face of the motion that the one-year time

limit for filing such motion had expired. Having received Defendant’s response (Doc. No.

117), the Court finds as follows.

       By Indictment Defendant was charged with possession with intent to distribute

methamphetamine and being a felon in possession of a firearm. A Superseding Information

was filed on August 11, 2015, asserting a single count, felon in possession of a firearm.

Pursuant to a plea agreement, Defendant pleaded guilty to this single count on August 19,

2015. The Court accepted the plea and sentenced Defendant to 188 months' imprisonment.

Defendant appealed and on March 24, 2017, the Tenth Circuit vacated the Court’s

judgment and remanded the matter for resentencing, concluding this Court had improperly

sentenced Mr. Titties as an Armed Career Criminal under 18 U.S.C. § 924(e)(1). United
States v. Titties, 852 F.3d 1257 (10th Cir. 2017). On June 12, 2017, the Court re-sentenced

Defendant to 120 months imprisonment in accordance with the Tenth Circuit’s Order.

Defendant appealed the 120-month sentence and on November 14, 2017, the Tenth Circuit

entered an order enforcing Defendant’s waiver of his appellate rights as set forth in the plea

agreement and dismissed his appeal. The Tenth Circuit issued the mandate on December

6, 2017.

        Defendant filed the instant § 2255 Motion on June 28, 2019, alleging counsel’s

assistance was constitutionally ineffective with regard to Defendant’s request to withdraw

his guilty plea.1 Defendant asks the Court to reduce his sentence, asserting that a four-level

adjustment under 2K2.1(b)(6)(B) was improper upon resentencing, although he also states

that but for counsel’s ineffective performance he would not have maintained his guilty

plea, but rather would have chosen to proceed to trial.

        Motions under § 2255 must generally be filed within one year after the defendant’s

conviction becomes final. See United States v. McGaughy, 670 F.3d 1149, 1152 n.1 (10th

Cir. 2012) (citing 28 U.S.C. § 2255(f)(1)). A conviction becomes final for purposes of

§ 2255(f)(1) when the time for filing a petition for certiorari contesting the decision of the

appellate court expires, here 90 days after entry of the November 14, 2017 judgment. Thus,

Defendant’s conviction became final on February 12, 2018 and the one year-year period

for filing a § 2255 motion expired on February 12, 2019. Defendant’s motion was filed

more than four months after expiration of the deadline.


1
 Petitioner argues that the court preempted Petitioner from making a statement regarding his desire to withdraw his
plea. (Doc. No. 115, p. 5)

                                                         2
        The one-year period is subject to both statutory and equitable tolling. In the section

of the § 2255 motion addressing timeliness, Defendant essentially conceded that his motion

was untimely.

        The 10th Circuit has limited equitable tolling to “rare and exceptional
        circumstances.” Burger v. Scott, 317 F.3d 1133, 1141 (10th Cir. 2003). This,
        because Movant has been steadfast, albeit unsuccessful, in obtaining court
        documents from [now] adversarial counsel (Michael Reese) for the past year,
        in which to prosecute § 2255, uncontrollable circumstances prevented
        Petitioner from timely filing. Juxtaposition this salient fact, Movant’s
        correspondence from counsel (see, letter dated 11-16-17) drew vague
        inferences, was silent, whether he (counsel) would file 2255. (See also,
        attached letter to Judge Russell and Motion for Transcripts at Government’s
        Expense).

(Doc. No. 115, p. 12). In response to the Court’s Show Cause Order, Defendant asserts

that statutory tolling may also be appropriate under § 2255(f)(2) and that he is entitled to

equitable tolling.

        28 U.S.C. § 2255(f)(2) provides an alternative starting date for the running of the

statute of limitations period, from “the date on which the impediment to making a motion

created by governmental action in violation of the Constitution or laws of the United States

is removed, if the movant was prevented from making a motion by such governmental

action.” Although Defendant invokes § 2255(f)(2), none of the facts set forth in the filing

indicate a basis for concluding governmental interference with his filing of a § 2255

motion.2




2
  Defendant does not identify any government-created impediment, nor does he identify a date on which such
impediment was removed.

                                                       3
       As noted Defendant also asserts that equitable tolling is appropriate. Equitable

tolling is available “when an inmate diligently pursues his claims and demonstrates that

the failure to timely file was caused by extraordinary circumstances beyond his control.”

United States v. Halcrombe, 700 F. App'x 810, 815 (10th Cir. 2017). To the extent

Defendant complains that lack of access to transcripts and other court records impeded his

ability to timely file his motion, the Tenth Circuit has rejected such a contention.

       In any event, this court has repeatedly rejected the argument that difficulty
       in obtaining trial records constitutes “extraordinary circumstances”
       justifying equitable tolling. See, e.g., Levering v. Dowling, 721 F. App'x 783,
       788 (10th Cir. 2018) (“[N]either the difficulty in obtaining trial court
       transcripts nor [applicant’s] limited time in the law library are ‘extraordinary
       circumstances’ that would justify the use of equitable tolling.”); Porter v.
       Allbaugh, 672 F. App'x 851, 857 (10th Cir. 2016) (“[E]ven if we gave
       [applicant] the benefit of the equitable-tolling arguments that he advanced
       before the district court—viz., general difficulties in obtaining trial
       transcripts and in accessing the prison law library—we would conclude that
       reasonable jurists would not find debatable the district court's determination
       that [applicant’s] general grievances fail to constitute extraordinary
       circumstances.”).

Kenneth v. Martinez, 771 F. App'x 862, 865 (10th Cir. 2019). Accordingly, the lack of

access to transcripts and other filings does not provide a basis for equitable tolling.

       Defendant also relies on what he asserts were ambiguous statements by court-

appointed appellate counsel regarding counsel’s intention to file a § 2255 motion on

Defendant’s behalf. The letter, which accompanied a copy of the order dismissing

Defendant’s direct appeal because of the waiver contained in his plea agreement, included

the following:

       I am sending a copy of The Tenth Circuit’s denial and termination of your
       appeal.
       You may have issues to consider and include in a habeas petition so I would

                                              4
      encourage you to do so. A motion to vacate, set aside or correct a sentence
      provided by 28 U.S.C. § 2255 should be filed within one-year from the date
      of the termination by the Tenth Circuit. . . . . In our discussion if you have
      claims of ineffective assistance of counsel these must be submitted in a
      § 2255 petition.
      .
Doc. No. 115-3. Mr. Reese specifically informed Mr. Titties that he would not be seeking

re-hearing because he found no basis for doing so. Id. The Court previously advised

Defendant that it did not read the letter as implying that Mr. Reese intended to file a § 2255

motion on Defendant’s behalf, and certainly Mr. Reese’s subsequent failure to respond to

Defendant’s attempts at communication undercuts any reasonable belief that Mr. Reese

intended to file a § 2255 motion on his behalf. Furthermore, the letter does not provide

“extraordinary circumstances” warranting equitable tolling.

       Finally, Defendant makes assertions that could be construed as asserting he is

actually factually innocent despite his plea of guilty. In McQuiggin v. Perkins, 569 U.S.

383 (2013), the Supreme Court held that a claim of actual innocence can overcome the

expiration of the statute of limitations for an untimely first habeas application. See id. at

396-97. However, “claims of actual innocence are rarely successful.” Schlup v. Delo, 513

U.S. 298, 324. “[T]enable actual-innocence gateway pleas are rare: ‘[A] petitioner does

not meet the threshold requirement unless he persuades the district court that, in light of

the new evidence, no juror, acting reasonably, would have voted to find him guilty beyond

a reasonable doubt.’” McQuiggin, 569 U.S. at 396-97 (quoting Schlup v. Delo, 513 U.S. at

329; see House v. Bell, 547 U.S. 518, 538, (emphasizing that the Schlup standard is

“demanding” and seldom met). “The gateway should open only when a petition presents

‘evidence of innocence so strong that a court cannot have confidence in the outcome of the

                                              5
trial unless the court is also satisfied that the trial was free of nonharmless constitutional

error.’ ” McQuiggin, 569 U.S. at 401, (quoting Schlup, 513 U.S. at 316). To be credible,

Defendant is required to support his claim of actual innocence “with new reliable

evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence—that was not presented at trial.” Schlup, 513 U.S. at 324.

Defendant presents no new evidence that would support his position which is required by

McQuiggin even in the context of a guilty plea. See United States v. McAbee, 685 F. App’x

682, 686 (10th Cir. April 20, 2017). Accordingly, Defendant is not entitled to avoid the

§ 2255(f) statute of limitations via the actual innocence gateway.

       Having reviewed Defendant’s § 2255 motion and his response to the Court’s Order

to Show Cause, the Court finds that the motion is untimely and therefore DENIED.

       IT IS SO ORDERED this 13th day of August 2019.




                                              6
